PER CURIAM.
Appellant pleaded no contest to counts of lewd assault on a child. The information alleged that the crimes occurred on May 21, 1984. The trial court sentenced appellant pursuant to the amendment to the sentencing guidelines which became effective on July 1, 1984. We vacate the sentence and remand this case to the trial court for sentencing in accordance with the sentencing guidelines in effect on May 21, 1984. See Miller v. State, 10 F.L.W. 989 (Fla. 4th DCA April 17, 1985).
SENTENCE VACATED AND REMANDED.
HERSEY, GLICKSTEIN and DELL, JJ., concur.